Citation Nr: 1039610	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD), rated as 100 
percent disabling from September 6, 2005, 10 percent disabling 
from October 1, 2005, and 100 percent disabling since September 
28, 2009.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 through June 
1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2010, on appeal from a July 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2010, the Board remanded the claim for the collection of 
records from the Social Security Administration (SSA).  The claim 
was remanded on prior occasion in November 2007 for the 
collection of outstanding medical records and the provision of a 
VA examination.

The Board observes that, subsequent to the November 2007 remand, 
the Veteran submitted copies of some additional VA treatment 
notes and the AMC obtained copies of VA treatment notes dated 
June 2002 through June 2006.  An examination was provided in 
September 2009.  SSA records have since been obtained.  
Unfortunately, despite this development, the factual and medical 
evidence of record is not adequately developed for appellate 
review, and the Board must therefore again remand the appeal.

The claims file reveals that the Veteran has received 
"continuous" treatment for PTSD since 2003 (see September 2009 
VA examination report) and, in cases (such as this) in which a 
veteran appeals the initial rating given at the time service 
connection is established, the Board must consider the propriety 
of assigning one or more levels of rating, referred to as 
"staged" ratings, from the initial effective date forward, based 
on evidence as to the severity of disability.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).    

Here, treatment notes, examination reports, and statements from 
the Veteran indicate that he has received treatment from the 
Pittsburgh VA medical center (VAMC), the Erie VAMC, the Batavia 
VAMC, the Ashtabula VA community based outpatient clinic (CBOC), 
the Erie Vet Center, and the Meadville Medical Center.  However, 
subsequent to the AMC's addition of VA treatment notes dated 
through June 2006, the only medical records within the claims 
file are piecemeal (dated September 2007, April 2008, and April 
2009) VA treatment note copies submitted by the Veteran.  The 
records subsequently submitted by the Veteran reveal gaps in 
documentation - as example, an April 2009 note observed that the 
Veteran was last admitted for inpatient PTSD treatment in 
September 2008, but no records from September 2008 appear in the 
claims file.  

VA has a duty to assist the Veteran in the development of his 
claims and, pursuant to this duty, while this case is in remand 
status, the AMC/RO must gather records of VA mental health 
treatment provided to the Veteran after June 2006 and provide him 
with the appropriate authorization forms for the release of 
private records from the Meadville Medical Center, Erie Vet 
Center, and any other identified private treatment facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced by 
the current record.  The RO/AMC must gather 
all records of VA treatment occurring after 
June 2006 - to specifically include, but not 
limited to, treatment from the Pittsburgh 
VAMC, the Erie VAMC, the Batavia VAMC, and 
the Ashtabula VA CBOC.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file and should be asked specifically to 
complete authorization forms for records of 
private treatment from the Erie Vet Center 
and the Meadville Medical Center.  The 
RO/AMC must then associate any newly 
obtained records with the claims folder.  

2.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO/AMC must 
consider all of the evidence of record and 
readjudicate the Veteran's claim.  In so 
doing, the RO/AMC must consider the 
propriety of "staged" ratings based on any 
changes in the degree of severity of the 
disability.   If the benefit sought on 
appeal remains denied, the Veteran and his 
authorized representative must be provided 
a supplemental statement of the case.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).




(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

